Citation Nr: 0517488	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  00-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1942 to 
December 1945 and January 1948 to July 1964.  He died in 
December 1983, and the appellant was his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for the cause of the veteran's death.  

In August 2001 the Board held that a previous rating decision 
by the RO, from January 1984, was final, and remanded claim 
to the RO for further development.  In a second decision, 
this one in March 2004, the Board determined that new and 
material evidence had been submitted and remanded the claim 
to the RO for further development to determine the issue of 
service connection for the cause of the veteran's death.  
After the requested development was completed the RO denied 
service connection for the cause of the veteran's death.

The record shows that the appellant requested a hearing 
before a Veteran's Law Judge for which she was scheduled on 
June 28, 2001.  She was notified of the time and location of 
the hearing via letter in May 2001.  The appellant failed to 
appear for her scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran died in December 1983.  His certificate of 
death indicates that he died from cardiac arrest due to a 
myocardial infarction.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of an appendectomy and bilateral 
varicose veins, both evaluated as noncompensable.

3.  Cardiovascular disease was not demonstrated either during 
the veteran's active military service or for years following 
his release from active duty.

4.  Cardiovascular disease was not shown to have been 
otherwise related to service, and it was not caused or made 
worse by the veteran's service connected disabilities.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, or to service-
connected disability; a service-connected disease or 
disability did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312(b), (c)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The veteran died in December 1983.  His certificate of death 
indicates that he died from cardiac arrest due to, or as a 
consequence of, myocardial infarction.  The physician 
certifying the death certificate indicated no other 
significant conditions contributing to death.

At the time of the veteran's death, service connection was in 
effect for residuals of an appendectomy and bilateral 
varicose veins, both evaluated as noncompensable.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110, 1131 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Service connection for cardiovascular renal disease may be 
established based on a legal "presumption" by showing that 
this condition was manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was service-connected for residuals of an 
appendectomy and bilateral varicose veins, both evaluated as 
noncompensable.

The veteran's service medical records show no complaint, 
treatment, or diagnosis of any cardiovascular disease.

Relevant post-service medical evidence includes VA hospital 
summaries from May 1975, August 1976, December 1976, November 
1980, March 1983, and November 1983; a VA Pathology Report 
from November 1983; a VA Operation Report from November 1983; 
and a VA Chart Review examination from August 2000.

The VA hospital summary from May 1975 detailed the hospital 
course surrounding an aorto-bifemoral bypass graft.  It 
showed the veteran was diagnosed with peripheral vascular 
disease, atherosclerotic; diabetes mellitus; and chronic 
venous insufficiency.  The examiner noted that there was no 
history of high blood pressure but the patient was admitted 
with a questionable history of diabetes mellitus.

A second VA hospital summary, from August 1976 noted that the 
veteran complained of pain in the lower extremities.  The 
examiner diagnosed the veteran with peripheral vascular 
disease; postoperative status bilateral aortofemoral bypass; 
chronic venus insufficiency; postoperative status vein 
stripping of the left leg; and adult onset diabetes mellitus.  
The examiner suggested that a femorolpopliteal bypass might 
provide some relief for the patient from his claudication.  
The veteran declined the surgery at that time.

In December 1976 the veteran again went to the hospital.  At 
that time he agreed that the femoropopliteal bypass might be 
helpful in resolving his leg condition.  After discussion, 
the veteran and his doctors decided that he should be tried 
on Cyclospasmol and return to the clinic in January of 1977.

A November 1980 VA hospital report shows that he was diabetic 
and complaining of chest pains.  An arteriogram revealed 
bilateral significant plaque stenosis bifurcation of both 
carotids with particular involvement of the proximal portions 
of the internal carotid artery.  The degree of ulceration was 
suggested at the origin of the left internal carotid artery.  
There was also felt to be some stenosis at the proximal 
aspect of both vertebral arteries, which was more marked on 
the left.  The veteran then underwent right carotid artery 
endarterectomy on November 25, 1980.  The veteran was to be 
brought back at a later date for a left carotid artery 
endarterectomy.

Upon admission in March 1983, according to a VA hospital 
report, the veteran complained of lethargy, weakness and 
anorexia.  An EKG revealed left ventricular hypertrophy, 
probably a left posterior fascular block.  An echocardiogram 
showed four-chamber enlargement and diffuse hypokinesis which 
was consistent with cardiomyopathy.  The examiners 
recommended no further follow-up and suggested possible anti-
coagulation therapy.  The veteran was begun on Coumadin.

A November 1983 VA hospital summary showed that the veteran 
suffered from atherosclerotic cardiovascular disease 
manifested by several episodes of CHF.  During this hospital 
course, a heart scan showed slight deterioration in the right 
ventricular function since March 1983, and improvement o the 
left ventricular function.  The veteran started experiencing 
pain in the left leg and it was found that the left lower 
extremity had superficial gangrenous changes with severe rest 
pain.  It was decided that the veteran needed an above-the-
knee amputation to prevent progression of disease.  
Postoperatively the veteran was transfused with fresh frozen 
plasma.  The veteran developed congestive cardiac failure, 
again secondary to IV fluid and fresh frozen plasma and blood 
that he received postoperatively.  The veteran was started o 
Captopril and diuresed again with IV Lasix.  The veteran had 
slight bleeding postoperatively from the stump and there were 
no other complications.  It was noted that the veteran had 
received maximum benefit from this hospitalization and would 
be discharged.  

The VA Operation Report from November 1983 detailed the 
veteran's above the knee amputation of the left lower 
extremity.  It noted that the patient tolerated the procedure 
well and was returned to the Surgical Intensive Care Unit in 
adequate condition.

A VA Pathology Report from November 1983 severe stenosing 
arteriosclerosis of the distal femoral artery, focal stenosis 
of the major arteries of the leg and liquefaction of the skin 
and subcutaneous tissue of the mid-leg as described.

Finally, a VA Chart Review examination was conducted August 
2000 to determine whether discharge to a nursing home 
contributed to or hastened the veteran's death due to 
carelessness, negligence, or lack of proper care.  The VA 
examiner who reviewed the veteran's claims file and death 
certificate found that the veteran was hospitalized in 
November of 1983 in congestive heart failure and that during 
that admission he developed gangrenous left lower extremity 
and required an emergency above-the-knee amputation.  The 
examiner found that the veteran developed congestive heart 
failure again postoperatively.  The veteran died of an acute 


myocardial infarction and cardiac arrest at the nursing home 
in December 1983.  In the examiner's opinion the veteran's 
death was due to the natural course of the veteran's severe 
heart disease and other medical problems.

The underlying cause of the veteran's death was clearly 
cardiovascular disease; however, service connection for such 
disease is not warranted on a direct or presumptive basis.  
The facts do not show that the veteran incurred the condition 
that caused his death, cardiovascular disease, while in 
service.  His service medical records contain no record of 
cardiovascular disease.  There also is no medical evidence 
showing that the veteran's cardiovascular disease was 
manifested within the first post-service year.  The earliest 
medical evidence showing diagnosis of cardiovascular disease 
is dated over 10 years after his separation from active 
service.  Indeed, the May 1975 VA Hospital Summary noted that 
there was no history of high blood pressure.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, there is no medical evidence 
of record establishing a relationship between the veteran's 
cardiovascular disease and his military service.  Therefore, 
for the reasons stated above, the appellant's claim must be 
denied on both direct and presumptive bases.  Consideration 
has also been given to diabetes mellitus; however, assuming 
for the moment that it also contributed to cause death, there 
is nothing in the record to suggest it was either present in 
service or manifested within one year of separation.

Service connection for the cause of the veteran's death is 
also not warranted on a contributory basis.  The veteran's 
death certificate makes clear that he died from cardiac 
arrest caused by a myocardial infarction.  None of the 
medical evidence on file shows that the veteran's service-
connected varicose veins or residuals of an appendectomy 
caused the veteran's myocardial infarction or underlying 
cardiovascular disease or aggravated it; nor did a service 
connected disability play any significant role in the events 
leading to the veteran's death.  

The Board has considered the appellant's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence, as 
discussed above, is against the appellant's claim.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims 


(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in May 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
May 2002 letter contained a specific request that the 
appellant provide additional evidence in support of her 
claim.  She was also asked to "[S]end the information 
describing additional evidence or the evidence itself to the 
address at the top of this letter within 60 days."  In 
addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a February 2005 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
veteran's available service and VA medical records.  A VA 
examiner has reviewed the veteran's claims file.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


